Case 2:20-cv-00769-CJC-GJS Document 58 Filed 03/31/20 Page 1 of 2 Page ID #:356



  1

  2

  3

  4

  5

  6

  7
                                                  UNITED STATES DISTRICT COURT
  8
                          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  9

 10   GARY GIBSON, individually and on behalf                           Case No.: 2:20-cv-00769-CJC-GJS
      of all others similarly situated,
 11                                                                     CLASS ACTION
                                       Plaintiff,
 12                                                                     ORDER GRANTING STIPULATION
                                            vs.                         TO EXTEND PLAINTIFF’S
 13                                                                     DEADLINE TO FILE SECOND
      JAGUAR LAND ROVER NORTH                                           AMENDED COMPLAINT
 14   AMERICA, LLC, and DOES 1 through 10,
      inclusive,
 15
                                    Defendants.
 16                                                                     Judge: Hon. Cormac J. Carney
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                   ORDER GRANTING STIPULATION TO EXTEND
                                           PLAINTIFF’S DEADLINE TO FILE SECOND AMENDED COMPLAINT
      \\DC - 029018/000133 - 14990350 v2
Case 2:20-cv-00769-CJC-GJS Document 58 Filed 03/31/20 Page 2 of 2 Page ID #:357



  1                                                              ORDER

  2               Having read and considered the Parties’ Stipulation to Extend Plaintiff’s Deadline to File

  3   Second Amended Complaint, the Stipulation is hereby GRANTED, and the Court orders as

  4   follows:

  5               1) The deadline for Plaintiff to file his Second Amended Complaint is extended from

  6                      April 1, 2020, to May 15, 2020,

  7

  8   PURSUANT TO STIPULATION, IT IS SO ORDERED.

  9

 10   Dated: March 31, 2020                                                __________________________
                                                                           Hon. Cormac J. Carney
 11                                                                        United States District Judge
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                                  Page 1
                                                   ORDER GRANTING STIPULATION TO EXTEND
                                           PLAINTIFF’S DEADLINE TO FILE SECOND AMENDED COMPLAINT
      \\DC - 029018/000133 - 14990350 v2
